IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jason Dana, individually and                :
derivatively on behalf of the Lofts at      :
1234 Condominium Association,               :
                     Appellant              :
                                            :
                   v.                       :      No. 978 C.D. 2018
                                            :
Lofts at 1234 Condominium Association,      :
Thomas Marrone, and Echo Volla              :


PER CURIAM                               ORDER


             NOW, June 15, 2020, having considered Appellant’s application for

reargument and Appellees’ answers in response thereto, the application is denied.